Citation Nr: 0604732	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependant's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 through 
January 1946.  He died in January 2000.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In September 2003, the appeal was 
remanded to obtain additional development.  The case is now 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in January 2000.

2.  The veteran's death certificate lists the immediate cause 
of his death as cholangiocarcinoma, due to (or as a 
consequence of) congestive heart failure.

3.  There is no competent medical evidence in the record to 
indicate a cause-effect relationship between the veteran's 
cause of death and his active service.

4. Statutory criteria for eligibility for dependant's 
educational assistance under Chapter 35, Title 38, United 
States Code are not met.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2005).

2.  The appellant is not entitled to dependant's educational 
assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of Death
The veteran died in January 2000 at the age of 85, more than 
50 years after discharge from active duty, due to or as the 
consequence of cholangiocarcinoma, due to (or as a 
consequence of) congestive heart failure.  Service connection 
for any medical disorder or disability was not in effect at 
the time of his death.  The appellant seeks Dependency and 
Indemnity Compensation (DIC) through a claim to establish 
service connection for the veteran's death.  She contends 
that the veteran's heart problems first presented in service.  

To establish service connection for the cause of a veteran's 
death, the appellant must show that either the fatal disorder 
or disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  As the veteran' death was in part due to 
congestive heart failure, a starting point in this case is to 
review the veteran's service medical records for some 
indication of a heart disability or disorder.  Unfortunately, 
these records were destroyed by fire.   In cases where the 
service medical records are presumed destroyed, the Board has 
a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." See  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

VA attempted to gain access to the service records several 
times, including attempts in May 1999, October 1999, and May 
2001.  VA tried to obtain service medical records and 
sick/morning reports from Pine Bluff Arsenal and from the 
National Personnel Records Center (NPRC).  VA provided the 
veteran's known information, including his unit name, but 
NPRC found no records.  The appellant notified VA in October 
2002 that all of the veteran's copies of his records were 
destroyed during flooding after a hurricane.  Because both 
the NPRC and the appellant have notified VA that records have 
been destroyed, further attempts to gain the veteran's 
service medical records are futile.  

In cases like this, VA looks to other sources for information 
that may show either treatment for a heart disability in 
service or within a year after service, or some other 
information that shows a continuity of symptoms that can be 
medically linked to service.  In this regard, the appellant 
testified at a hearing in March 2001 that she recalled having 
visited her husband in the hospital in Pine Bluff, Arkansas 
in approximately 1942 or 1943, while he was being treated for 
a heart condition.  

In August 1999, before his death, the veteran stated that he 
was treated by Dr. Michael of Mercy Hospital immediately 
following his discharge from service.  VA attempted to get an 
authorization to obtain records from Mercy Hospital, but the 
appellant failed to reply.  Records dated from 1995 to 1999 
records from East Jefferson General Hospital are in the 
claims folder.  In April 1995, the veteran reported to an 
emergency physician that his past medical history included 
fluid around his heart at age 28.  This aligns with the time 
frame of the veteran's service, but unfortunately this is the 
sole reference to a possible service connection in the 
veteran's available medical records.  There is no additional 
medical evidence in the file.

There is, unfortunately, no medical evidence in the record to 
help corroborate her statement that he was treated for a 
heart condition at that time.  The only medical evidence of 
record related to a heart disorder is the record of private 
medical treatment starting in 1995.  These records 
demonstrate that he had congestive heart failure at that 
time.  This information does not inform as to the possible 
origin of the disorder and does not relate congestive heart 
failure to the veteran's service.  Although the veteran's 
statements prior to his death as to heart treatment at age 28 
and the appellant's testimony that she visited the veteran in 
hospital, perhaps for heart-related treatment, can not 
provide a nexus between congestive heart failure and service.  
While there is no reason to doubt either's recollection of 
the kind of treatment the veteran received in 1942 or 1943 
when he was in service, as a laypersons, they do not have the 
medical expertise required to provide a medical opinion to 
establish a link between the veteran's illness in service and 
the congestive heart failure he experienced in the years 
prior to his passing and that contributed to his death.  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 
(1992).  Relevant evidence, namely medical evidence, from 
persons qualified to opine as to cause of death and causal 
connection is required.  The record contains no competent 
medical evidence that the veteran had a heart condition that 
dated back to his time on active duty, or that he had a heart 
disorder that was incurred in or was aggravated by service, 
or was shown to have manifest within one year of discharge.  
The lack of evidence in this regard unfavorable to the 
appellant's claim and it weighs against the claim.  

A review of the entire claims file finds no competent 
evidence showing that any heart problems, including 
congestive heart failure, were incurred in service, or 
manifested to a compensable degree within one year following 
discharge.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Thus, the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit-of-the-doubt rule is inapplicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Eligibility for Dependant's Educational Assistance
Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As discussed above, the veteran did not die of a service-
connected disability.  Nor did he have a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability at the time of his death.  Accordingly, 
the appellant cannot be considered an "eligible person" 
entitled to receive Dependant's Educational Assistance 
benefits.  See 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 3.807.

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for Dependant's Educational 
Assistance benefits must be denied as a matter of law.

Duties to Notify and Assist
VA fulfilled its duties to notify and to assist the appellant 
in the development of her claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a claimant and her representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
particular, VA must notify the claimant of the following:  
(1) any information and evidence needed to substantiate the 
claim; (2) which information the claimant is expected to 
provide to VA; (3) which information VA will attempt to 
obtain on the claimant's behalf; and (4) the requirement that 
the claimant submit to VA any pertinent evidence in her 
possession.  38 C.F.R. § 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).  Here, the 
June 2000 rating decision predated the November 9, 2000 
effective date of VA's notice requirement; therefore, no 
notice letter was sent prior to the rating decision.  There 
is no error in the RO's not providing notice prior to the 
initial adjudication decision where such notice was not 
mandated at the time.  Pelegrini, 18 Vet. App. at 120.  Here, 
notice letters were sent in May 2001 and April 2005, which 
informed the appellant of the types of evidence needed, what 
evidence already existed in the file, and how the evidence 
would be secured. The appellant was asked to notify VA of any 
evidence that she felt was relevant to her claim so that VA 
could assist her in obtaining that evidence.  Thus, VA's duty 
to notify was satisfied.

VA also satisfied its duty to assist the appellant in 
substantiating her claim.  The duty to assist contemplates 
that VA will help the appellant obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A  
(West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  

VA requested the veteran's service medical records (SMRs), 
but was notified that his SMRs were not at the National 
Personnel Records Center and that it was a fire related 
matter.  VA first notified the veteran of this matter in 
August 1999, prior to his death, and requested additional 
information in order to determine whether his SMRs were still 
in existence.  VA first requested records from the Pine Bluff 
Arsenal, Arkansas, in October 1999.  For two years, VA 
continued to seek the veteran's records by providing 
additional information, including the veteran's unit name.  
Neither NPRC, nor Pine Bluff could provide any records 
regarding the veteran's treatment.  Because the veteran's 
SMRs do not likely exist due to fire, further attempts to 
obtain these records appear futile.  Thus, the record here 
includes the appellant's assertions, the hearing transcript, 
and private treatment records, all of which have been 
reviewed.  VA offered the veteran an opportunity for a Board 
hearing to provide additional information and evidence.  The 
hearing was scheduled, but the veteran failed to appear.  VA 
also attempted to assist the appellant to obtain records from 
Mercy Hospital, but the appellant failed to respond.  She has 
not identified any other relevant records that are available.  
Based on the above, VA has met both its duties to notify and 
to assist the appellant.


ORDER

Service connection for cause of the veteran's death is 
denied.

DEA benefits under Chapter 35, Title 38, United States Code, 
are denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


